Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 1 of 60



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 12-81120-Civ-Hurley/Hopkins

   ADT LLC,

            Plaintiff,

   v.

   SECURITY NETWORKS, LLC, and
   VISION SECURITY, LLC

            Defendants.
                                                       /

                         NON-PARTY NORTHSTAR ALARM SERVICES, LLC’S
                              MOTION FOR STAY PENDING APPEAL

            Pursuant to Federal Rule of Civil Procedure 62, non-party NorthStar Alarm Services LLC

   moves for a stay of the contempt proceedings pending NorthStar’s appeal of the Court’s January

   30, 2019 Order Approving Report of Magistrate Judge [DE 439] (“Actual Notice Order”).

   NorthStar attaches a copy of its Initial Brief, filed today with the Eleventh Circuit.

                                            BACKGROUND

            Since December 2015, NorthStar has been litigating whether it is properly before this

   Court.

            In June 2016, Magistrate Judge Hopkins ruled that NorthStar was not in privity with

   Vision and that NorthStar’s interests were not “so intertwined with Vision’s that NorthStar

   should be bound by the injunction.” DE 146 at 6. Nevertheless, Magistrate Judge Hopkins

   recommended that NorthStar be bound by the Second Injunction for having de facto merged with

   Vision. Id. at 7-10. Judge Hurley adopted the June 2016 report. DE 153 (the “Injunction

   Order”).
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 2 of 60



          On April 14, 2017, the Eleventh Circuit vacated the Injunction Order and affirmed this

   Court’s ruling that “NorthStar and Vision are not in privity.” See ADT LLC v. NorthStar Alarm

   Services, LLC, 853 F.3d 148, 1352 (11th Cir. 2017). The Eleventh Circuit ruled that NorthStar

   could not be bound based on a de facto merger theory, explaining that de facto merger is a state

   law concept and the “question of the extent to which a federal injunction applies to non-parties is

   governed by Federal Rule of Civil Procedure 65(d), not by state law.” Id. at 1354.

          In rejecting the Court’s application of de facto merger, the Eleventh Circuit identified two

   aspects of Federal Rule 65 not present in a de facto merger analysis: (1) “Rule 65 requires that a

   party have notice of an injunction before that party may be bound by the injunction;” and (2) that

   “[a]n order may not be ‘so broad as to make punishable the conduct of persons who act

   independently and whose rights have not been adjudged according to law.’” Id. at 1354-55

   (quoting Regal Knitwear Co. v. N.L.R.B., 324 U.S. 9, 13 (1945)). The Eleventh Circuit then

   explained why neither requirement had been satisfied:

          The district court made no finding that NorthStar had knowledge of the injunction
          against Vision Security, as required by Rule 65(d). The district court found that
          the interests of NorthStar were not represented when the injunction was
          negotiated, and it found that the sales practices at issue in this appeal developed
          “prior to, and independent of, NorthStar’s relationship with Vision [Security].”

   Id. at 1355.

          Following the Eleventh Circuit’s opinion, this Court ordered additional proceedings to

   determine whether NorthStar had actual notice of the Second Injunction. DE 355. After those

   proceedings, the Court entered the Actual Notice Order, adopting the Magistrate Judge’s

   conclusion that NorthStar had actual notice of the Second Injunction and holding “that NorthStar

   is bound by the injunction under the de facto merger theory.” DE 439 at 2-3 (citing ADT).

          NorthStar has appealed the Actual Notice Order [DE 441], and requests that the Court



                                                   2
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 3 of 60



   stay further proceedings during that appeal.

                              STANDARD ON MOTION FOR STAY

          The factors to consider in deciding whether to issue a stay are:

          (1) whether the stay applicant has made a strong showing that he is likely to
          succeed on the merits; (2) whether the applicant will be irreparably injured absent
          a stay; (3) whether issuance of the stay will substantially injure the other parties
          interested in the proceeding; and (4) where the public interest lies.

   Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th

   Cir. 1986); Kowalski v. Jackson Nat'l Life Ins. Co., 12-60597-CIV, 2014 WL 11531364, at *1

   (S.D. Fla. 2014). Courts have recognized that it may be difficult for a litigant to convince a

   judge of the likelihood of success on appeal when the judge entered the very order being

   appealed:

          If a movant were required in every case to establish that the appeal would
          probably be successful, the Rule would not require as it does a prior presentation
          to the district judge whose order is being appealed. That judge has already
          decided the merits of the legal issue. The stay procedure of Fed. R. Civ. P. 62(c)
          and Fed. R. App. P. 8(a) affords interim relief where relative harm and the
          uncertainty of final disposition justify it.

   Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. Jun. 26, 1981)1 (cited with approval in Garcia-Mir,

   781 F.2d at 1453).

                                            ARGUMENT

   I.     NorthStar is likely to again succeed on the merits of its appeal.

          A.      The Court failed to follow the law of the case that NorthStar and Vision are
                  not in privity.

          The Eleventh Circuit’s ruling that NorthStar and Vision were not in privity is law of the

          1
            In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh
   Circuit adopted all decisions of the Fifth Circuit rendered prior to October 1, 1981 as binding
   precedent of the Eleventh Circuit.


                                                   3
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 4 of 60



   case and is dispositive of whether NorthStar can be bound by the injunction. In vacating the

   Injunction Order, the Eleventh Circuit stated that “[a]n order may not be ‘so broad as to make

   punishable the conduct of persons who act independently and whose rights have not been

   adjudged according to law.’”      ADT, 853 F.3d at 1354-55 (quoting Regal Knitwear Co. v.

   N.L.R.B., 324 U.S. 9, 13 (1945)). The Eleventh Circuit noted this Court’s findings that “that the

   interests of NorthStar were not represented when the injunction was negotiated,” and that

   NorthStar developed the sales practices at issue “prior to, and independent of, NorthStar’s

   relationship with Vision [Security].’” Id. at 1354. These findings are also law of the case. See

   Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005). Because NorthStar

   and Vision were not in privity – a ruling that is not changed by a finding of actual notice –

   NorthStar cannot be bound by the Second Injunction (or the First).

          B.      NorthStar cannot be bound under a state law de facto merger theory.

          De facto merger is not an allowed basis for binding a non-party to a federal injunction.

   De facto merger is a state law concept and the “question of the extent to which a federal

   injunction applies to non-parties is governed by Federal Rule of Civil Procedure 65(d), not by

   state law.” ADT, 853 F.3d at 1354. ADT has never cited a case in which de facto merger was

   used to bind a non-party to an injunction.

          C.      There was no actual notice because there was no evidence that NorthStar was
                  aware of the Second Injunction or that NorthStar was bound by it.

                  (1)    Project B.A.S.I.C.

          A court can “make a finding of civil contempt – that is, willful disregard of the authority

   of [the] Court – only upon a showing that the alleged contempt is clear and convincing” and the

   moving party must establish, inter alia, that the order violated was “clear and unambiguous.”



                                                   4
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 5 of 60



   Ga. Power Co. v. NLRB, 484 F.3d 1288, 1291 (11th Cir. 2007) (emphasis in original). “A

   corollary of the requirement that orders enforceable through the contempt power be clear and

   unambiguous is that those who would suffer penalties for disobedience must be aware not

   merely of an order’s existence, but also of the fact that the order is directed at them.” Project

   B.A.S.I.C. v. Kemp, 947 F.2d 11, 17 (1st Cir. 1991) (emphasis added).           The First Circuit

   explained:

          For a party to be held in contempt, it must have violated a clear and unambiguous
          order that left no reasonable doubt as to what behavior was expected and who
          was expected to behave in the indicated fashion.

   Id. (emphasis added).

          In adopting the Report, the Court did not distinguish between knowledge of the

   injunction and “reasonably definite advance notice that [the injunction] applie[d]” to NorthStar.

   The Magistrate Judge found that NorthStar was “deliberate[ly] ignorant” by choosing not to

   “delve into the specifics of the injunction.” Report at 22-23. That conclusion is contrary to the

   fact that NorthStar did not know or consider that it could be bound. NorthStar directors Greg

   Watts and Jason Christensen explained that because NorthStar was only purchasing assets from

   Vision, NorthStar’s review of Vision’s litigation was just to ensure that any Vision employees

   who engaged in bad practices would not do the same at NorthStar if NorthStar hired them. DE

   416-2 at 30:7-22; DE 416-3 at 37:6-20; 61:7-21.

          ADT has never cited a case in which a federal court held a non-party subject to an

   injunction because the non-party purchased specific assets from the enjoined party, absent a

   close relationship between those entities prior to the transaction. There is no evidence that

   NorthStar engaged in “deliberate ignorance.” If NorthStar had no idea the injunction might

   apply to it, NorthStar had no reason to engage in more due diligence than it did.



                                                   5
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 6 of 60



                  (2)     There was no evidence that NorthStar saw the Second Injunction.

           ADT did not offer evidence that NorthStar even knew the Second Injunction existed, and

   the Court did not cite any. Instead, the Court concluded that NorthStar had actual notice of the

   December 2014 Second Injunction because it only “slightly revised” the First Injunction. Report

   at 18. That is, the Court ruled that an alleged contemnor’s awareness of a first order is actual

   notice of a second order if the orders are similar enough. NorthStar is not aware of a case that

   supports such a holding. Indeed, only NorthStar cited a case on point: Reliance Insurance

   Company v. Mast Construction Company, 159 F.3d 1311 (10th Cir. 1998). In Reliance, the

   Tenth Circuit affirmed a trial court ruling that a non-party was not aware of an amended TRO

   solely because it was aware of the original TRO and that the original was amended. 159 F.3d at

   1318.

           The Court and ADT relied on an email that was received by Ken Wiesenfeld before he

   was a NorthStar director and when he was CFO of Security Networks, Vision’s co-defendant in

   the underlying proceedings. There was, however, no evidence that Wiesenfeld even saw the

   email (ADT never deposed him). Indeed, in his declaration, Wiesenfeld attested that he “did not

   negotiate the terms of, or approve, the injunction because it did not govern Security Networks.”

   DE 415-13 ¶ 7. His knowledge cannot be imputed to NorthStar anyway under applicable law.

   DE 434 at 11-12.

           Finally, the Court and ADT relied on the “K&L Gates Memo” for actual notice. Report

   at 19-20. In that 26-page memo, NorthStar counsel K&L Gates devoted two paragraphs to the

   ADT-Vision litigation. DE 415-7. The first paragraph summarizes ADT’s allegations in the

   First Lawsuit. There is one sentence about the First Injunction, stating that it requires “Vision to

   identify its agents to consumers and to cease making false claims about ADT.” Id. The second



                                                    6
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 7 of 60



   paragraph discusses ADT’s allegations in the Second Lawsuit and notes that Vision is agreeing

   to “a modification to the prior injunction prohibiting Vision Security from engaging in certain

   training and other practices.” Id.

          While ADT disputes that the Vision transaction was just an asset purchase, the evidence

   showed that NorthStar viewed it as just an asset purchase and there is no evidence that anyone at

   NorthStar read the memo. See DE 416-2 at 62:15-19; 63:3-5; DE 416-3 at 55:16-20. Moreover,

   general knowledge of the litigation between Vision and ADT is not actual notice. See Eli Lilly &

   Co. v. Premo Pharmaceutical Laboratories, 1987 WL 123998, *3-4 (D.N.J. Mar. 27, 1987)

   (explaining that “a person cannot be held in contempt unless he had notice of the injunction,”

   and that “[w]hether ‘constructive knowledge’ is a sufficient basis for holding a person in

   contempt is, at best, questionable.”) (Alteration in original; citation omitted).2

          The K&L Gates memo does not address that any injunction from the First Lawsuit would

   remain in effect, nor does it address most of the specific terms of the injunctions.

   II.    NorthStar will be irreparably harmed without a stay.

          After three years of actively litigating these proceedings, primarily about whether

   NorthStar had due process, the Eleventh Circuit should decide that issue before further litigation.

   Should NorthStar prevail on appeal a second time, it would mean that NorthStar did not have due

   process in being bound by the injunction. There is no compelling reason why NorthStar should

   be further deprived of due process before the Eleventh Circuit decides the issue. Indeed, the

   damages phase of these proceedings involves several experts and fact witnesses, and a trial. That
          2
            The Supreme Court has recognized that a non-party who succeeds to specific property
   will be subject to a prior judgment pertaining to that property. See Taylor v. Sturgell, 553 U.S.
   880, 893-94 (2008). NorthStar bought customer accounts, and if those accounts were governed
   by the Second Injunction, NorthStar would likely be required to comply with those provisions.
   The Second Injunction, however, governs only Vision’s sales practices, and NorthStar did not
   buy those.

                                                     7
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 8 of 60



   is a large burden to bear before the issue of whether NorthStar is properly before the Court for

   contempt.

   III.   ADT will not be prejudiced by a stay.

          These proceedings concern only past conduct. There is no prejudice to ADT in waiting

   for resolution of NorthStar’s appeal to proceed, as ADT has already sustained the alleged

   damages.

   IV.    Avoiding unnecessary litigation at great expense to litigants serves the public
          interest.

          Proceeding in this matter without a stay pending NorthStar’s appeal will result in

   potentially unnecessary litigation at great expense to the parties, including the depositions of

   expert damage witnesses. The public interest will be served by a stay that eliminates such

   unnecessary litigation and the attendant cost. Further, affording NorthStar proper due process to

   test on appeal whether it should be before this Court is in the public’s interest.

                                             CONCLUSION

          The Court’s determination that NorthStar is bound by the Second Injunction is a

   threshold finding that dictates whether there can be contempt proceedings against NorthStar.

   Having the Eleventh Circuit rule on that determination will allow the parties and Court to avoid

   the time and expense of a damages trial with expert testimony.             ADT, which chose this

   procedural path, is not prejudiced, as its alleged damages have already been sustained. For these

   reasons, NorthStar seeks a stay of the proceedings pending its appeal.

                                   Local Rule 7.1(a)(3) Certification

          Undersigned counsel conferred with counsel for all parties and non-parties who may be

   affected by the relief sought in the motion. Counsel for ADT does not agree to the relief sought


                                                     8
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 9 of 60



   in this motion.

   Dated: May 13, 2019                      Respectfully submitted,

                                            SHUTTS & BOWEN LLP
                                            Attorneys for NorthStar Alarm Services LLC
                                            525 Okeechobee Boulevard, Suite 1100
                                            West Palm Beach, FL 33401
                                            Telephone: (561) 835-8500
                                            Facsimile: (561) 650-8530

                                            By:    /s/ Matthew R. Chait
                                                   Matthew R. Chait
                                                   Florida Bar No. 17657
                                                   Email: mchait@shutts.com
                                                   Eric C. Christu
                                                   Florida Bar No. 434647
                                                   Email: echristu@shutts.com
                                                   Jonathan P. Hart
                                                   Florida Bar No. 55982
                                                   Email: jhart@shutts.com

                                            and

                                            BRUCE S. ROGOW, P.A.
                                            Attorneys for NorthStar Alarm Services LLC
                                            100 N.E. 3rd Avenue, Suite 1000
                                            Ft. Lauderdale, FL 33301
                                            Telephone: (954) 767-8909

                                                   Bruce S. Rogow
                                                   Florida Bar No. 067999
                                                   Email: brogow@rogowlaw.com
                                                   Tara A. Campion
                                                   Florida Bar No. 0090944
                                                   Email: tcampion@rogowlaw.com




                                        9
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 10 of 60



                                  CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 13th day of May 2019 I caused a true and correct of the
    foregoing to be served by the CM/ECF service to counsel of record as listed below:

    Counsel for ADT LLC                          Counsel for ADT LLC
    C. Sanders McNew, Esq.                       Richard Sander, Esq.
    McNew P.A.                                   Kali R. Backer, Esq.
    2385 NW Executive Center Drive, Suite 100    Eric J. Hobbs, Esq.
    Boca Raton, FL 33431                         Shook, Hardy & Bacon
    Tel: (561) 299-0257                          1660 17th Street, Suite 450
    Email: mcnew@mcnew.net                       Denver, CO 80202-1254
                                                 Tel: (303) 285-5300
                                                 Email: ehobbs@shb.com
                                                 Email: kbacker@shb.com
                                                 Email: rsander@shb.com
                                                 Email: jjbarker@shb.com
                                                 Admitted Pro Hac Vice

    Counsel for Security Networks, LLC           Counsel for Vision Security, LLC
    Scott W. Atherton, Esq.                      and Robert Harris
    Harris Seth Nizel, Esq.                      John M. O’Bryan, Esq.
    Atherton Law Group, P.A.                     Meghan E. Tepas, Esq.
    224 Datura Street, Suite 815                 Terrance J. Sheahan, Esq.
    West Palm Beach, FL 33401                    Freeborn & Peters, LLP
    Tel: (561) 293-2530                          311 South Wacker Drive, Suite 3000
    Email: scott@athertonlg.com                  Chicago, IL 60660
    Email: harris@athertonlg.com                 Tel: (312) 360-6580
    Email: e-service@AthertonLG.com              Email: jobryan@freeborn.com
                                                 Email: mboyer@freeborn.com
                                                 Email: mtepas@freeborn.com
                                                 Email: tsheahan@freeborn.com
                                                 Admitted Pro Hac Vice




                                                10
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 11 of 60



    Counsel for Vision Security, LLC           Counsel for Vision Security, LLC
    and Robert Harris                          Sonny J. Olsen, Esq.
    Peter Martin Bernhardt, Esq.               Axiom Legal
    Courtney G. Tito, Esq.                     730 South Sleepy Ridge Drive , Suite 211
    McDonald Hopkins LLC                       Orem, UT 84653
    505 South Flagler Drive, Suite 300         Tel: (801) 960-3695
    West Palm Beach, FL 33401                  Email: sonny@axiom-legal.com
    Tel: (561) 472-2121                        Admitted Pro Hac Vice
    Email: pbernhardt@mcdonaldhopkins.com
    Email: jlesson@mcdonaldhopkins.com
    Email: wpbpleadings@mcdonaldhopkins.com
    Email: ctito@mcdonaldhopkins.com
    Email: ddoran@mcdonaldhopkins.com
    Email: jpowell@mcdonaldhopkins.com

                                                   /s/ Matthew R. Chait
                                                   Counsel




                                              11
    WPBDOCS 9856022 8
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 12 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 1 of 49


                                CASE NO. 19-10525
    ______________________________________________________________________________

                     UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT
    ______________________________________________________________________________

                                     ADT LLC,
                                                     Appellee,
                                          vs.

                     NORTHSTAR ALARM SERVICES, LLC
                                                     Appellant.

     _________________________________________________________________
                    On Appeal from the United States District Court
                         for the Southern District of Florida
    ______________________________________________________________________________


                          APPELLANT’S INITIAL BRIEF
    ______________________________________________________________________________



    MATTHEW R. CHAIT                            BRUCE S. ROGOW
    ERIC C. CHRISTU                             TARA A. CAMPION
    JONATHAN P. HART                            BRUCE S. ROGOW, P.A.
    SHUTTS & BOWEN LLP                          100 N.E. 3rd Avenue, Suite 1000
    525 Okeechobee Boulevard, Suite 1100        Ft. Lauderdale, FL 33301
    West Palm Beach, FL 33401                   Telephone: (954) 767-8909
    Telephone: (561) 835-8500
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 13 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 2 of 49


                   CERTIFICATE OF INTERESTED PERSONS
                  AND CORPORATE DISCLOSURE STATEMENT

          Pursuant to 11th Cir. R. 26.1-1, undersigned counsel for Appellant hereby

    certifies that the following is a complete list of persons and entities known to the

    Appellant who may have an interest in the outcome of this appeal:

          1)    ADT LLC – Plaintiff in 9:12-cv-81120-DTKH

          2)    Atherton Law Group, P.A. – Trial counsel for Security Networks, LLC

          3)    Atherton, Scott W. – Trial counsel for Security Networks, LLC

          4)    Axiom Legal – Trial counsel for Security Networks, LLC and Vision

    Security, LLC

          5)    Bernhardt, Peter Martin - Trial counsel for Security Networks, LLC,

    Vision Security, LLC and Robert Harris

          6)    Bloor, Jeremy R. – Trial counsel for Robert Harris

          7)    Brown, Sean K. – Trial counsel to Vision Security, LLC

          8)    Bruce S. Rogow, P.A. – Appellate counsel for NorthStar Alarm

    Services, LLC

          9)    Campion, Tara A. – Appellate counsel for NorthStar Alarm Services,

    LLC

          10)   Chait, Matthew R. – Trial and appellate counsel for NorthStar Alarm

    Services, LLC

          11)   Christensen, Jason – NorthStar Alarm Services, LLC

                                          C1 of 3
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 14 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 3 of 49


          12)   Christu, Eric C. – Trial and appellate counsel for NorthStar Alarm

    Services, LLC

          13)   Freeborn & Peters, LLP – Trial counsel for Vision Security, LLC

          14)   Harris, Robert – Respondent in 9:12-cv-81120-DTKH

          15)   Hart, Jonathan P. – Trial counsel for NorthStar Alarm Services, LLC

          16)   Judge Daniel T.K. Hurley – Trial Judge in 9:12-cv-81120-DTKH

          17)   Judge William Dimitrouleas - – Trial Judge in 9:12-cv-81120-

    DIMITROULEAS

          18)   Magistrate Judge James M. Hopkins – Magistrate Judge in 9:12-cv-

    81120-DTKH

          19)   Magistrate Judge William Matthewman - – Magistrate Judge in 9:12-

    cv-81120- DIMITROULEAS

          20)   McDonald Hopkins LLC – Trial counsel for Security Networks, LLC,

    Vision Security, LLC and Robert Harris

          21)   McNew, C. Sanders – Trial counsel for ADT LLC

          22)   McNew P.A. – Trial counsel for ADT LLC

          23)   Meade Tito, Courtney G. – Trial counsel to Security Networks, LLC,

    Vision Security, LLC and Robert Harris

          24)   Nizel, Harris Seth – Trial counsel for Security Networks, LLC

          25)   NorthStar Alarm Holding Company



                                         C2 of 3
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 15 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 4 of 49


          26)   Noble, J. Daniel – NorthStar Alarm Services, LLC

          27)   O'Bryan, John M. – Trial counsel for Vision Security, LLC

          28)   Olsen, Sonny J. – Trial counsel for Vision Security, LLC

          29)   Rogow, Bruce S. – Appellate counsel for NorthStar Alarm Services,

    LLC

          30)   Security Networks, LLC – Defendant in 9:12-cv-81120-DTKH

          31)   Sheahan, Terrance J. – Trial counsel for Vision Security, LLC

          32)   Shutts & Bowen LLP – Trial and appellate counsel for NorthStar Alarm

    Services, LLC

          33)   Tepas, Meghan E. – Trial counsel for Vision Security, LLC




                                         C3 of 3
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 16 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 5 of 49


                  STATEMENT REGARDING ORAL ARGUMENT

          Oral argument would assist the Court. The question of whether an injunction

    can be imposed upon a non-party who is neither in privity with, nor a successor to,

    a previously joined entity, is an unusual issue. The facts of the non-relationship here

    provide an opportunity for better understanding of the issues presented. In addition,

    the question of what constitutes a “de facto merger” also raises a unique issue that

    would benefit from oral argument.




                                               i
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 17 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 6 of 49




                                            TABLE OF CONTENTS

    CERTIFICATE OF INTERESTED PERSONS AND
    CORPORATE DISCLOSURE STATEMENT ................................................ C1-C3

    STATEMENT REGARDING ORAL ARGUMENT ................................................i

    TABLE OF CITATIONS ................................................................................... iv-v

    STATEMENT OF JURISDICTION.......................................................................... 1

    ISSUES PRESENTED FOR REVIEW ..................................................................... 2

    STATEMENT OF THE CASE .................................................................................. 3

             I.       Procedural History................................................................................. 3

             II.      Facts In Record Below ......................................................................... 9

                      A.       The First Evidentiary Hearing .................................................... 9

                      B.       The Second Evidentiary Hearing .............................................. 10

    SUMMARY OF THE ARGUMENT ...................................................................... 14

    STANDARD OF REVIEW .................................................................................... 16

    ARGUMENT .......................................................................................................... 16

             I.       THE DISTRICT COURT VIOLATED THIS COURT’S MANDATE
                      BY GIVING ADT A SECOND CHANCE TO PROVE ITS CASE
                      AGAINST NORTHSTAR. ............................................................... 16

             II.      A NON-PARTY TO A FEDERAL LAWSUIT NOT IN PRIVITY
                      WITH AN ENJOINED PARTY AND WHOSE INTERESTS WERE
                      NOT REPRESENTED IN THE LAWSUIT CANNOT BE BOUND
                      BY AN INJUNCTION ENTERED IN THAT PRIOR LAWSUIT.. 19




                                                              ii
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 18 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 7 of 49


             III.       THE VISION TRANSACTION DID NOT SATISFY THE
                        ELEMENTS OF A DE FACTO MERGER ....................................... 24

             IV. THE DISTRICT COURT ERRED IN FINDING THAT NORTHSTAR
                  HAD ACTAL NOTICE OF THE SECOND INJUNCTION ............. 26

                    A. The District Court Did Not Apply The Correct Law .......................... 26

                    B. NorthStar’s Awareness Of The First Injunction Is Not Actual Notice
                       Of The Second Injunction ................................................................... 29

                    C. Even If Knowledge Of The First Injunction Were Knowledge Of The
                       Second Injunction, NorthStar Did Not Have Actual Notice. ..............31

                            1. ADT did not prove that Wiesenfeld had knowledge, and his
                               knowledge could not be imputed anyway.................................31

                                     a. There is no evidence of Wiesenfeld’s knowledge .......... 31

                                     b. Under Utah law, Wiesenfeld’s 2013 knowledge cannot
                                        later be imputed to NorthStar ......................................... 31

                            2. The K&L Gates memo does not create actual notice ............... 32

             V.         EVEN IF NORTHSTAR IS A SUCESSOR TO VISION,
                        NORTHSTAR DID NOT SUCCEED TO THE SUBJECT MATTER
                        OF THE AMENDED INJUNCTION ................................................. 35

    CONCLUSION ........................................................................................................ 36

    CERTIFICATE OF COMPLIANCE ...................................................................... 37

    CERTIFICATE OF SERVICE ............................................................................... 38




                                                             iii
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 19 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 8 of 49


                                          TABLE OF CITATIONS

    Cases
    ADT LLC v. NorthStar Alarm Services, LLC,
         853 F.3d 1348 (11th Cir. 2017) ..............................................................passim

    Am. Semiconductor, Inc. v. California Assignments LLC,
         2013 WL 5937968 (N.D. Cal. Oct. 30, 2013) ............................................... 21

    Amjad Munim, M.D., P.A. v. Adar,
         648 So.2d 145 (Fla. 4th DCA 1994) ........................................................25, 26

    Bud Antle, Inc. v. Eastern Foods, Inc.,
         758 F.2d 1451 (11th Cir. 1985) .........................................................20, 25, 26

    eComSystems, Inc. v. Shared Marketing Servs., Inc.,
        2012 WL 171083 (M.D. Fla. Jan. 20, 2012).................................................. 20

    EEOC v. Joe’s Stone Crab, Inc.,
        220 F.3d 1263 (11th Cir. 2000) ..................................................................... 18

    Eli Lilly & Co. v. Premo Pharm. Labs., Inc.,
           843 F.2d 1378 (Fed. Cir. 1988) ..................................................................... 21

    Eli Lilly & Co. v. Premo Pharm. Labs., Inc.,
           1987 WL 123998 (D.N.J. Mar. 27, 1987)................................................34, 35

    Ga. Power Co. v. NLRB,
         484 F.3d 1288 (11th Cir. 2007) ...............................................................26, 27

    Howard Johnson Co. v. Detroit Local Joint Exec. Bd.,
        417 U.S. 249 (1974) ....................................................................................... 36

    Ind. Oil & Gas Co. v. Shelton,
          79 Utah 384 (Utah 1932) ............................................................................... 31

    Piambino v. Bailey,
         757 F.2d 1112 (11th Cir. 1985) ..................................................................... 16



                                                           iv
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 20 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 9 of 49


    Project B.A.S.I.C. v. Kemp,
          947 F.2d 11 (1st Cir. 1991) ..........................................................14, 15, 27, 28

    Pullman-Standard v. Swint,
         456 U.S. 273 (1982) .......................................................................................18

    Regal Knitwear v. NLRB,
          324 U.S. 9 (1945) ....................................................................................... 5, 20

    Reliance Insurance Company v. Mast Construction Company,
          159 F.3d 1311 (10th Cir. 1998) ..................................................................... 29

    Siegel v. LePore,
          234 F.3d 1163 (11th Cir. 2000) ..................................................................... 16

    Taylor v. Sturgell,
          553 U.S. 880 (2008) ...........................................................................22, 23, 35

    Thomas v. Blue Cross & Blue Shield Ass’n,
        594 F.3d 814 (11th Cir. 2010) ....................................................................... 18

    Travelhost, Inc. v. Blanford,
          68 F.3d 958 (5th Cir. 1995) .....................................................................20, 26

    United Pharmacal Corp. v. United States,
          306 F.2d 515 (1st Cir. 1962) .......................................................................... 21

    Vuitton et Fils S.A. v. Carousel Handbags,
          592 F.2d 126 (2d Cir. 1979).....................................................................33, 34




                                                             v
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 21 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 10 of 49


                             STATEMENT OF JURISDICTION

          The Court has jurisdiction pursuant to 28 U.S.C. § 1292(a)(1). Appellant seeks

    review of an order granting an injunction against Appellant, which continued an

    existing injunction against another company and modified that injunction in order to

    apply it to Appellant.

          The Court previously determined that it had jurisdiction over a similar order,

    which it vacated. See Case No. 16-15351 (“First Appeal”); ADT LLC v. NorthStar

    Alarm Services, LLC, 853 F.3d 1348, 1352 (11th Cir. 2017). Following that order,

    the district court continued the proceedings and again modified the injunction to

    apply it to Appellant. The Court has jurisdiction, just as it did in the First Appeal.




                                               1
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 22 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 11 of 49


                           ISSUES PRESENTED FOR REVIEW

          1.     Whether the mandate and Judgment issued by this Court in a prior

    appeal, Case No. 16-15351 (“First Appeal”) terminated the contempt proceedings

    against non-party NorthStar and precluded the district court from allowing ADT a

    second chance to prove at an evidentiary hearing that NorthStar had knowledge of

    the subject injunction.

          2.     Can a non-party to a federal lawsuit be enjoined by an injunction where

    the district court holds that the non-party was not in privity with the enjoined party

    and where the non-party’s interests were not represented in the lawsuit when the

    district court entered the injunction?

          3.     Can an entity that purchases certain assets from a party which is subject

    to a federal injunction be bound by that injunction under a “de facto merger” theory,

    where the enjoined party (the selling entity) was not dissolved and therefore there

    was no “de facto merger”?

          4.     Did the district court err in concluding that ADT proved, by clear and

    convincing evidence, that NorthStar had actual notice of the subject injunction, as

    required by Rule 65?

          5.     Can a successor entity be bound by an injunction where it did not

    succeed to the subject matter of the injunction?




                                              2
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 23 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 12 of 49


                              STATEMENT OF THE CASE

    I.    Procedural History

          This appeal concerns alarm company ADT LLC’s (“ADT”) attempt to bind

    its competitor, non-Party NorthStar, to an injunction that was entered against another

    competitor because NorthStar bought certain assets from the enjoined competitor.

          ADT originally filed this action in 2012 against Defendants Vision Security,

    LLC (“Vision”) and Security Networks, LLC (“Security Networks”), alleging those

    companies violated the Lanham Act in selling alarm services. Vol 1 Doc 1 (“First

    Lawsuit”). ADT, Vision, and Security Networks settled the suit in September 2013

    by agreeing to entry of a negotiated injunction which governed how Vision’s

    representatives conduct sales presentations. Vol 1 Doc 104 (the “First Injunction”).

    ADT later filed a second lawsuit against Vision, but not Security Networks (the

    “Second Lawsuit”). On December 17, 2014, as a result of the Second Lawsuit, the

    district court in the First Lawsuit entered a new injunction that included additional

    provisions not in the First Injunction. Vol 1 Doc 107 (the “Second Injunction”).

    The district court did so “without making any findings or rulings, but on the

    agreement of the parties.” Id.

          On December 11, 2015, ADT filed its Application for an Order to Show Cause

    (the “Motion”) [Vol 1 Doc 108] against NorthStar. ADT argued that NorthStar




                                              3
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 24 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 13 of 49


    should be subject to the Second Injunction because NorthStar purchased certain

    assets from Vision and hired certain former Vision employees in January 2015.

          On June 8, 2016, after an evidentiary hearing during which ADT questioned

    NorthStar CEO Jason Christensen and Vision CEO Robert Harris, the magistrate

    judge entered his Report and Recommendation Regarding Plaintiff’s Motion to

    Adjudge Non-Parties in Contempt of the Permanent Injunction (Vol 1 Doc 108) (the

    “First Report”). Vol 3 Doc 146. The magistrate judge “reject[ed] ADT’s argument

    that there is sufficient privity between Vision and Northstar [sic] to justify extending

    the injunction’s prohibitions to NorthStar.” Vol 3 Doc 146 at 6. The magistrate

    judge further found that “there is insufficient evidence to conclude that NorthStar’s

    interests are so intertwined with Vision’s that NorthStar should be bound by the

    injunction.”   Id.   Nevertheless, the magistrate judge recommended enjoining

    NorthStar on the grounds that NorthStar was a successor to Vision by de facto

    merger. Id. at 6-10. Over NorthStar’s Objection, the district court adopted the

    Report (the “First Injunction Order”). Vol 3 Doc 153. NorthStar appealed. Vol 3

    Doc 165.

          This Court vacated the First Injunction Order. First, the Court affirmed the

    district court’s no-privity ruling: “NorthStar and Vision are not in privity.” ADT

    LLC v. NorthStar Alarm Services, LLC, 853 F.3d 1348, 1352 (11th Cir. 2017) (the




                                               4
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 25 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 14 of 49


    “First Appeal Opinion”). As a result, the Court held that “NorthStar cannot be bound

    by the injunction when it is not in privity with Vision Security....” Id. at 1349.

          Second, the Court ruled that “[e]ven if Vision Security and NorthStar de facto

    merged, that NorthStar is a successor to Vision Security under state law does not

    mean that NorthStar is bound by a federal injunction issued against Vision Security.”

    Id. at 1354.   The Court noted that Rule 65, not state law, governs the scope of a

    federal injunction and: (1) requires actual notice; and (2) precludes the Court from

    issuing an order “so broad as to make punishable the conduct of persons who act

    independently and whose rights have not been adjudged according to law.” Id. at

    1354-55 (quoting Regal Knitwear v. NLRB, 324 U.S. 9, 13, 65 S.Ct. 478 (1945)).

    The Court explained that the use of a de facto merger analysis in this case would

    violate both requirements of Rule 65:

          The district court made no finding that NorthStar had knowledge of the
          injunction against Vision Security, as required by Rule 65(d). The
          district court found that the interests of NorthStar were not represented
          when the injunction was negotiated, and it found that the sales practices
          at issue in this appeal developed “prior to, and independent of,
          NorthStar’s relationship with Vision [Security].”

    Id. at 1355.

          Oral argument involved extensive discussion of whether the Court should

    vacate and remand for a retrial or to simply vacate the Injunction Order:

          MARTIN, J.:         So if your client [NorthStar] was not a party to the
                              lawsuit that resulted in the injunction and it wasn't
                              in privity with any party that was in that lawsuit,

                                               5
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 26 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 15 of 49


                           then why do we need to decide, I mean, why do we
                           need to decide whether there was a de facto merger?

         MR. ROGOW:        You don't need to decide that. You can stop right
                           there with a reversal of this order. I think that the
                           point that I'm trying to make is what happens then.
                           And Judge Pryor here is suggesting it goes back and
                           it could be basically retried under --
         PRYOR, J.:        I'm not saying retrial.

         MR. ROGOW:        -- with new evidence.

         PRYOR, J.:        I'm saying that any party who has an injunction in
                           their favor can always bring to the attention of the
                           court and always move the court for an order to
                           show cause why someone should not be held in
                           contempt of that injunction and make a new record,
                           right.

                           It may be that your client now has actual notice and
                           does something in conjunction with someone like
                           its president who has been held to be bound by the
                           injunction. It would make for a different case; that's
                           not really before us.
                           It may be the best way. You may have convinced
                           me that the answer is not really to remand it, but
                           to just vacate this order and leave it at that.

         MR. ROGOW:        If there were new conduct and there was a new order
                           to show cause, I would agree --
         PRYOR, J.:        Okay.

         MR. ROGOW:        -- if there was a finding that they were in privity.
         PRYOR, J:         That helps.

    Vol 7, Transcript of April 7, 2017 Oral Argument (“April 7 Tr.”) at 12:2-13:13

    (emphasis added).


                                           6
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 27 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 16 of 49


          After that exchange, ADT repeatedly requested a remand during its response

    argument. See id. at 27:14-17 (“Well, then I believe that the remedy would be to

    vacate a[nd] remand so that the hole you’ve identified can be addressed by the

    District Court.”); id. at 14:19:20 (“If the Court rules to vacate I think it should

    remand . . . .”); id. at 23:14-16 (“But I think the question of outright reversal, you

    know, throws the baby out with the bath water.”). The Court did not order a remand.

    ADT then filed a motion asking this Court to reconsider its decision and order a

    remand, which the Court denied.

          On January 11, 2018, the magistrate judge issued a report and

    recommendation in which he concluded that the district court was prohibited by the

    mandate rule from conducting further proceedings. Vol 3 Doc 346 at 9. Thereafter,

    the case was reassigned to a new district judge. Vol 3 Doc 347. The district court

    rejected the magistrate judge’s recommendation.

          The district court acknowledged that “[t]he Eleventh Circuit agreed with the

    district court that NorthStar and Vision were not in privity.” Vol 3 Doc 355 at 5.

    The district court held, however, that the opinion “did not challenge or dispute the

    district court’s determination that a de facto merger under state law occurred

    between NorthStar and Vision.” Id. The district court concluded that by vacating

    the First Injunction Order, this Court “was putting the case in the same posture that




                                              7
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 28 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 17 of 49


    it was in prior to the entry of that order, essentially saying to the district court to start

    over on this particular order and do it right this time.” Id. at 8.

           The district court referred the case to Magistrate Judge Matthewman1 for an

    evidentiary hearing “as to the issue of whether NorthStar had actual notice of the

    injunction as required by Fed. R. Civ. P. 65(d) . . . .” Id. at 12. On August 28, 2018,

    the magistrate judge held the evidentiary hearing, and on November 16, 2018, issued

    a Report and Recommendation on the Issue of NorthStar’s Knowledge of the

    Injunction Vol 6 Doc 431 (the “Actual Notice Report”). The magistrate judge found

    that certain NorthStar board members were generally aware of the First Injunction,

    and that such general knowledge constituted Rule 65 actual notice of the Second

    Injunction. Id. at 6-10.

           The district court adopted the Actual Notice Report over NorthStar’s objection

    (the “Second Injunction Order”). Vol 7 Doc 439. The district court held that

    knowledge of the First Injunction was sufficient to constitute actual notice of the

    Second Injunction. Id. at 4. The district court then “h[eld] that NorthStar is bound

    by the injunction under the de facto merger theory.” Id. The district court did not

    make findings to support its de facto merger ruling, but presumably was adopting

    the rationale in the vacated First Injunction Order. NorthStar filed its Notice of

    Appeal on February 5, 2019. Vol 7 Doc 441.


           1
               Magistrate Judge Hopkins had since retired.


                                                 8
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 29 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 18 of 49


    II.       Facts in Record Below

              A.    The First Evidentiary Hearing

              The relevant facts from the first evidentiary hearing were summarized by this

    Court in the First Appeal Opinion:

           “In January 2015, Vision Security executed an asset purchase
            agreement with NorthStar.”

              “Under the agreement, NorthStar acquired from Vision Security 8,000
              customer accounts to add to the 35,000 accounts NorthStar had before
              the agreement”

           NorthStar acquired certain assets related to the customer accounts, but
            did not acquire many others, such as cash, bank accounts, customer
            accounts, intellectual property, books of account and books of original
            entry, personnel records, or any insurance policies or associated causes
            of action

           “The agreement never mentioned the injunction in favor of ADT.”

           NorthStar would hire four senior officers from Vision Security,
            including Vision’s CEO, Rob Harris;

           Mr. Harris “became a member of the Board of Directors of NorthStar
            and received almost fourteen percent of its stock;”

           Harris oversaw seven or eight regional sales managers, but he also
            testified that his “primary role at NorthStar is involved in recruiting
            people to come work for NorthStar” and that he did not “personally do
            any sales training at NorthStar.”

           NorthStar also hired between thirty and thirty-five of the 250 sales
            representatives of Vision Security.

           Vision Security terminated its sales force after it executed the
            agreement, but continues to service between 1,500 and 2,000 accounts


                                                9
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 30 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 19 of 49


            that Vision Security retained.

        NorthStar “was a much larger alarm company” than Vision that
         “existed for fourteen years before acquiring some of Vision’s assets;”

        “NorthStar’s sales tactics were clearly established prior to, and
         independent of, NorthStar’s relationship with Vision;”

        There was no evidence that NorthStar had any relationship with Vision
         or that either entity controlled the other;” and

        “NorthStar did not have any involvement in the underlying litigation,
         and its interests were not represented when the injunction was
         negotiated.”
    ADT, 853 F.3d at 1350-53. The Court noted that, “ADT offer[ed] no evidence that

    NorthStar knew about the injunction.” See id. at 1354.

            B.    The Second Evidentiary Hearing

            ADT was afforded the opportunity to take discovery in preparation for its

    second evidentiary hearing. ADT took the depositions of two NorthStar board

    members: Jason Christensen, NorthStar’s then-CEO, and Greg Watts of NorthStar

    investor Goldman Sachs.         ADT offered those depositions, as well as Mr.

    Christensen’s testimony from the first evidentiary hearing, at the second evidentiary

    hearing. See August 28, 2019 Hearing Tr. at 82:7-84:22. ADT also offered 15

    exhibits, 5 of which were admitted over NorthStar’s objection. See Vol 7 Doc 439

    at 7.

            Watts characterized NorthStar’s investigation of Vision as “high level” and

    that NorthStar did not discuss the Vision injunction because NorthStar was


                                             10
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 31 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 20 of 49


    purchasing only assets and never considered that NorthStar could be bound by the

    injunction. Vol 5 Doc 416-2 at 30:14-31:22; 41:23-43:1.       He explained that he

    “wasn’t concerned with what Vision had done in the past. We weren’t acquiring

    Vision. We were just acquiring – NorthStar was just acquiring assets . . . .” Id. at

    63:21-25. Watts explained that NorthStar reviewed the ADT-Vision litigation

    which:

          related to deceptive sales practices in general because after the
          transaction was going to be completed, the asset purchase, I wanted to
          make sure that to the extent that NorthStar hired any senior
          management team members that those types of activities would not be
          tolerated at NorthStar. So we just wanted to understand what the root
          of the litigation was.

    Id. at 30:14-22.     Christensen similarly testified that information regarding

    injunctions would not have been relevant or important to NorthStar because

    NorthStar was purchasing only certain assets. Vol 6 Doc 416-3 at 37:6-20; 61:7-21.

          Watts further testified that:

           He never saw the First Injunction. Vol 6 Doc 416-3 at 68:10-23.

           Prior to NorthStar’s executing the APA, he was not aware of what any
            injunction against Vision required. Vol 6 Doc 416-2 at 43:2-44:14.

           NorthStar never sought a legal opinion as to whether it was bound by a
            Vision injunction. Vol 6 Doc 416-2at 79:15-80:12.

           He would not have expected his counsel to obtain a copy of the First
            Injunction. Vol 6 Doc 416-2 at 69:15-18.

          Christensen testified that he:




                                            11
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 32 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 21 of 49


           Never saw the Second Injunction prior to this litigation. Vol 6 Doc 416-3
            at 71:3-12; 79:16-80-12.2

           Was not aware of the terms of either injunction prior to executing the APA.
            Vol 6 Doc 416-3 at 80:2-81:3.

           Knew that prior to executing the APA, Vision’s litigation with ADT was
            resolved, but did not know that the resolution involved an injunction. Vol
            6 Doc 416-3 at 18:18-19:5; 51:23-52:2.

           Has no recollection of anyone discussing the injunction prior to executing
            the APA. Vol 6 Doc 416-3 at 26:25-27:16; 30:21-31:8.

           Never reviewed any pleadings from the Vision litigation and did not know
            whether anyone on the NorthStar management team did. Vol 6 Doc 416-
            3 at 18:25-19:10.

           Confirmed that the due diligence regarding the ADT litigation was not
            because of the injunction. Vol 6 Doc 416-3 at 23:17-25:1.
          ADT also offered into evidence, over NorthStar’s objection, the declaration

    of Ken Wiesenfeld, the former CFO of Security Networks (a defendant in the First

    Lawsuit but not the Second Lawsuit), who joined the NorthStar board in 2014, after

    the First Lawsuit was resolved.3 Vol 6 Doc 431 at 8. In addition, over NorthStar’s

    objection, the magistrate judge admitted ADT’s Exhibit 15 [Vol 4 Doc 415-15], a

    September 25, 2013 email from Security Networks’ litigation counsel to an

    unidentified recipient and copying Wiesenfeld. The email has several attachments,



          2
          Exhibit 9 in the Christensen Deposition (Vol 5 Doc 416-3 at 3) was the
    December 17, 2014 Order [Vol 1 Doc 107], which was ADT’s Exhibit 6.
          3
           NorthStar had originally filed the declaration in opposition to ADT’s motion
    for summary judgment.


                                            12
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 33 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 22 of 49


    including a draft of the First Injunction. ADT chose not to depose Wiesenfeld, so

    there is no evidence that Wiesenfeld received, opened, or read the email or its

    attachments. Wiesenfeld attested in his declaration that he “did not negotiate the

    terms of, or approve, the injunction because it did not govern Security Networks.”

    Vol 3 Doc 415-13 ¶ 7. Wiesenfeld’s employment with Security Networks ended in

    May 2014, prior to his joining the NorthStar board in November 2014. Id. ¶ 8-9.

          There is no evidence that anyone at NorthStar ever saw an executed copy of

    either injunction, or that anyone other than Wiesenfeld ever saw a draft of the

    injunction.




                                           13
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 34 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 23 of 49


                              SUMMARY OF ARGUMENT

          Several independently dispositive reasons require reversal.

          First, this Court vacated the First Injunction Order and did not remand the

    case. The district court violated the mandate rule by giving ADT a second chance

    to prove its case.

          Second, there was no reason to allow ADT a second opportunity to prove its

    case. The Court already explained that non-parties must be in “privity” with an

    enjoined party because that ensures due process and that a non-party is not denied

    its day in court. ADT, 853 F.3d at 1352. The Court affirmed the district court’s

    ruling that “NorthStar and Vision are not in privity.” Id. at 1352. That ruling is

    dispositive even if NorthStar had actual notice of the Second Injunction.

          Third, the district court’s holding that NorthStar and Vision engaged in a “de

    facto merger” was error. The Second Injunction Order contains no factual findings

    to support its de facto merger ruling, nor did the district court identify which state’s

    law of de facto merger it applied. The First Injunction Order applied Florida law.

    For a de facto merger, Florida specifically requires the dissolution of the predecessor

    entity. Vision, the predecessor entity, has not dissolved.

          Fourth, the district court erred in holding that NorthStar had actual notice of

    the Second Injunction. The law requires that “[t]hose who would suffer [contempt]

    penalties for disobedience must be aware not merely of an order’s existence, but also



                                              14
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 35 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 24 of 49


    of the fact that the order is directed at them.” Project B.A.S.I.C. v. Kemp, 947 F.2d

    11, 17 (1st Cir. 1991). The magistrate judge acknowledged this rule, but did not

    apply it. Actual Notice Report at 16. There is no evidence that NorthStar knew, or

    even considered, that either injunction applied to it because it was only buying

    specific assets from Vision, not buying Vision itself.

          Additionally, the district court erred in concluding that the First Injunction

    and Second Injunction were similar enough that being generally aware of the

    existence of the First Injunction constitutes actual notice of the Second Injunction.

    General knowledge of an earlier order is not actual notice of a later order.

          Finally, even assuming NorthStar can be enjoined by the Second Injunction,

    a non-party can be bound by an injunction only if it succeeded to the subject matter

    of the injunction. The subject matter of the Second Injunction is Vision’s sales

    practices vis a vis prospective customers. NorthStar had its own established sales

    practices and purchased only existing accounts from Vision. NorthStar did not

    succeed to the subject matter of the Second Injunction.

          The Second Injunction Order should be vacated with instructions to dismiss

    these contempt proceedings with prejudice.




                                              15
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 36 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 25 of 49


                                 STANDARD OF REVIEW

          NorthStar seeks review of the now-extant Second Injunction Order, an

    interlocutory order imposing the Second Injunction against NorthStar. The standard

    of review on appeal of an order granting, continuing, or modifying an injunction is

    a clear abuse of discretion, considering the four prerequisites for preliminary

    injunctions: substantial likelihood of success, substantial threat of irreparable injury,

    balance of harms, no disservice to public interest. Siegel v. LePore, 234 F.3d 1163,

    1178 (11th Cir. 2000)(en banc). An error of law would be reviewed de novo.

                                        ARGUMENT

                                 I.
          THE DISTRICT COURT VIOLATED THIS COURT’S
          MANDATE BY GIVING ADT A SECOND CHANCE TO PROVE
          ITS CASE AGAINST NORTHSTAR.

          “The trial court must implement both the letter and the spirit of the mandate,

    taking into account the appellate court’s opinion, and the circumstances it

    embraces.” Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985) (internal

    citations omitted). The trial court “is bound to follow the appellate court’s holdings,

    both expressed and implied.” Id.

          In vacating the Injunction Order, this Court explained:

          We divide our discussion in two parts. We first explain that NorthStar
          and Vision are not in privity. We then explain that NorthStar may not
          be bound by the injunction under the theory of de facto merger because
          NorthStar lacked notice of the injunction.



                                               16
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 37 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 26 of 49


    ADT, LLC, 853 F.3d at 1352. In so holding, the Court noted that ADT offered no

    evidence that NorthStar knew about the Second Injunction, that the NorthStar-

    Vision asset purchase agreement did not disclose the Second Injunction, and that

    executives of NorthStar and Vision who testified at the evidentiary hearing offered

    no testimony that NorthStar knew about the Second Injunction. Id. at 1354. The

    Court did not instruct the district court to further address NorthStar’s knowledge.

          During oral argument, the Court considered whether remand would be

    appropriate. ADT asked for remand multiple times. Judge Pryor commented,

    however, that NorthStar’s counsel “may have convinced me that the answer is not

    really to remand it, but to just vacate this order and leave it at that.” The Court did

    not order a remand and thus ended the proceedings against NorthStar.

          Post-mandate, the district court nevertheless reasoned that the proceedings

    could continue because the vacated Injunction Order was an interlocutory order. Vol

    3 Doc 355 at 9. The district court’s analysis ignores the fact that non-party NorthStar

    was before the district court pursuant only to the Show Cause Order. In that order,

    the district court ordered NorthStar to show cause why it “should not be held in

    contempt for violating the permanent injunction, based on their privity with

    Defendant Vision as successors in interest….” Vol 3 Doc 115 at 2. This Court ruled

    in the First Appeal Opinion that NorthStar was not in privity with Vision, nor bound

    by the Second Injunction, and vacated the Injunction Order. ADT, LLC, 853 F.3d at



                                              17
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 38 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 27 of 49


    1350. NorthStar therefore prevailed on the Show Cause Order, which is a final order.

    See, e.g., Thomas v. Blue Cross & Blue Shield Ass’n, 594 F.3d 814, 818 (11th Cir.

    2010) (“It is well-settled that we have jurisdiction to review the denial of a motion

    for an order to show cause why a party should not be held in contempt because it is

    a final order.”).

               The district court also reasoned that the proceedings against NorthStar

    should continue because this Court vacated the Injunction Order based on the

    absence of a factual finding (i.e., NorthStar’s actual notice of the Second Injunction).

    See Vol 3 Doc 355 at 9 (citing Pullman-Standard v. Swint, 456 U.S. 273 (1982) and

    EEOC v. Joe’s Stone Crab, Inc., 220 F.3d 1263 (11th Cir. 2000)).4 Those cases were

    remanded where a district court failed to make a finding because of an “erroneous

    view of the law.” The district court here did not fail to find notice. Rather, “ADT

    offer[ed] no evidence that NorthStar knew about the injunction.” ADT, LLC, 853

    F.3d at 1354.5 Moreover, unlike in this case, in Pullman and Joe’s Stone Crab, the

    Supreme Court and this Court, respectively, expressly remanded to make the

    required findings.




           4
               ADT cited those same cases to this Court in its Motion for Clarification.
           5
             The district court noted that NorthStar did not challenge notice in the district
    court, but NorthStar had no burden to disprove something ADT, the moving party,
    failed to prove.


                                               18
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 39 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 28 of 49


          The district court erred in giving ADT a second bite at the apple to prove its

    case against NorthStar. The district court violated the mandate of the First Appeal,

    and the Court should therefore vacate the Second Injunction Order and direct that

    the proceedings against NorthStar be dismissed with prejudice.

                                II.
          A NON-PARTY TO A FEDERAL LAWSUIT NOT IN PRIVITY
          WITH AN ENJOINED PARTY AND WHOSE INTERESTS
          WERE NOT REPRESENTED IN THE LAWSUIT CANNOT BE
          BOUND BY AN INJUNCTION ENTERED IN THAT PRIOR
          LAWSUIT.

          This Court already held that “[e]ven if Vision Security and NorthStar de facto

    merged, that NorthStar is a successor to Vision Security under state law does not

    mean that NorthStar is bound by a federal injunction issued against Vision Security.”

    ADT, 853 F.3d at 1354. That is because “[t]he question of the extent to which a

    federal injunction applies to non-parties is governed by Federal Rule of Civil

    Procedure 65(d), not by state law.” See Id. (quoting Additive Controls, 154 F.3d at

    1355). By its plain terms, Rule 65 does not include “successors” among those who

    may be bound by an injunction.

          Pursuant to Federal Rule of Civil Procedure 65(d), NorthStar can be bound

    only if it was in privity with Vision. Id. at 1352. Whether viewed under Rule 65 or

    res judicata principles, privity ensures that “everyone should have his own day in

    court.” Id. (internal quotation marks and citation omitted). Because the Court

    already determined there is no privity between NorthStar and Vision, Rule 65 does

                                             19
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 40 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 29 of 49


    not permit the district court to bind NorthStar to the Second Injunction.

          This Court already ruled that whether a de facto merger occurred is irrelevant

    because, inter alia, while one could be a successor under state law, under Rule 65,

    “[a]n order may not be ‘so broad as to make punishable the conduct of persons who

    act independently and whose rights have not been adjudged according to law.’”

    ADT, 853 F.3d at 1355 (quoting Regal Knitwear, 324 U.S. at 13, 65 S.Ct. 478). De

    facto merger is a “legal fiction” used to make one liable for the debts of another. See

    eComSystems, Inc. v. Shared Marketing Servs., Inc., 2012 WL 171083, at 5 n.2

    (M.D. Fla. Jan. 20, 2012); see also Bud Antle, Inc. v. Eastern Foods, Inc., 758 F.2d

    1451, 1456 (11th Cir. 1985) (noting that de facto merger is an exception used to

    “hold the buying corporation liable for the seller’s debts”). Thus, at most de facto

    merger could result in NorthStar’s liability for Vision’s debts. But ADT is not

    looking to hold NorthStar liable for Vision’s debts; rather, ADT seeks to have

    NorthStar held in contempt for its own conduct in alleged violation of Vision’s

    injunction. Vol 1 Doc 108 at 24-25. De facto merger is not a conduit for such a

    ruling.

          The Second Injunction governed Vision’s conduct. It did not bar Vision from

    selling its assets, and a purchaser of those assets should not be bound by the Second

    Injunction in its independent conduct. See, e.g., Travelhost, Inc. v. Blanford, 68 F.3d

    958, 962 (5th Cir. 1995) (reversing order that applied injunction against Blandford



                                              20
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 41 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 30 of 49


    from publishing Passport Magazine to non-parties who purchased assets from

    Blandford, explaining “[t]he injunction did not prohibit Blandford from selling

    assets he owned. In addition, it did not, and could not, prohibit other persons from

    publishing “Passport” unless they were persons acting with Blandford within the

    meaning of Rule 65(d).”); Am. Semiconductor, Inc. v. California Assignments LLC,

    No. 12-CV-06138-LHK, 2013 WL 5937968, at *5-6 (N.D. Cal. Oct. 30, 2013)

    (refusing to apply injunction to non-party purchaser of assets, explaining: “Under

    such a rule, all entities that transact with parties bound by an injunction would

    presumably be bound by the injunction. Such a rule does not comport with the

    Supreme Court’s instruction that courts may not extend the reach of an injunction

    ‘so broad as to make punishable the conduct of persons who act independently and

    whose rights have not been adjudged according to law.’”) (citation omitted); Eli Lilly

    & Co. v. Premo Pharm. Labs., Inc., 843 F.2d 1378, 1381-82 (Fed. Cir. 1988)

    (refusing to apply injunction to non-party who purchased some but not all assets

    from the enjoined party because there was no showing that the non-party was an

    “instrumentality designed to evade the injunction”); United Pharmacal Corp. v.

    United States, 306 F.2d 515, 517-18 (1st Cir. 1962) (refusing to apply injunction to

    non-party even though enjoined party owned 30% of that entity because there was

    no showing that the non-party was the “agent, servant, subsidiary, tool, cat’s paw or

    alter ego” of the enjoined party).



                                             21
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 42 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 31 of 49


          The district court’s use of a subjective state law de facto merger theory to bind

    NorthStar to a federal injunction also violates preclusion standards that the Supreme

    Court established in Taylor v. Sturgell, 553 U.S. 880, 884 (2008). Taylor addressed

    when a non-party may be subject to a prior judgment and rejected an “amorphous”

    approach of “virtual representation:”

          [A] diffuse balancing approach to nonparty preclusion would likely
          create more headaches than it relieves. Most obviously, it could
          significantly complicate the task of district courts faced in the first
          instance with preclusion questions. An all-things-considered balancing
          approach might spark wide-ranging, time-consuming, and expensive
          discovery tracking factors potentially relevant under seven- or five-
          prong tests. And after the relevant facts are established, district judges
          would be called upon to evaluate them under a standard that provides
          no firm guidance. Preclusion doctrine, it should be recalled, is intended
          to reduce the burden of litigation on courts and parties. In this area of
          the law, we agree, crisp rules with sharp corners are preferable to a
          round-about doctrine of opaque standards.

    Id. at 902 (internal quotations and citations omitted; emphasis added).

          Taylor set forth six defined exceptions where a non-party may be subject to a

    prior judgment despite not having had its own day in court:

          1. “[a] person who agrees to be bound by the determination of issues
             in an action between others is bound in accordance with the terms
             of his agreement.”

          2. “nonparty preclusion may be justified based on a variety of pre-
             existing ‘substantive legal relationship[s]’ between the person to be
             bound and a party to the judgment. Qualifying relationships include,
             but are not limited to, preceding and succeeding owners of property,
             bailee and bailor, and assignee and assignor. These exceptions
             originated ‘as much from the needs of property law as from the
             values of preclusion by judgment.’”

                                              22
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 43 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 32 of 49




          3. “‘in certain limited circumstances,’ a nonparty may be bound by a
             judgment because she was ‘adequately represented by someone with
             the same interests who [wa]s a party’ to the suit. Representative suits
             with preclusive effect on nonparties include properly conducted
             class actions, and suits brought by trustees, guardians, and other
             fiduciaries,”

          4. “a nonparty is bound by a judgment if she ‘assume[d] control’ over
             the litigation in which that judgment was rendered.”

          5. “a party bound by a judgment may not avoid its preclusive force by
             relitigating through a proxy.”

          6. “in certain circumstances a special statutory scheme may ‘expressly
             foreclos[e] successive litigation by nonlitigants ... if the scheme is
             otherwise consistent with due process.’”

    Id. at 893-94 (alterations in original; citations omitted).6

          NorthStar does not fall within any of the Taylor exceptions. First, as the

    district court proceedings demonstrate, NorthStar certainly did not agree to be bound

    by the Second Injunction. Second, there was no “pre-existing ‘substantive legal

    relationship’” between Vision and NorthStar at the time of entry of the Second

    Injunction. Further, the judgment does not relate to a specific property right that

    NorthStar acquired from Vision, but rather dictates how the enjoined party must

    operate its business prospectively.7 Third, as this Court and the district court both



          6
            The Court noted that the categories were a framework that may be organized
    differently. 553 U.S. at 893 n.6.
          7
            The Second Injunction imposes specific requirements on Vision, including
    prohibiting false and other defined statements to ADT customers and requiring that

                                               23
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 44 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 33 of 49


    ruled, NorthStar was not “adequately represented” (or at all represented) by Vision

    in the underlying lawsuit. See ADT, 853 F.3d at 1353; Vol 3 Doc 146 at 6. Fourth,

    NorthStar did not assume control over the Vision lawsuit. Fifth, NorthStar is not re-

    litigating through a proxy. Sixth, there is no statutory scheme that forecloses

    NorthStar from defending against the notion that it is bound by the Second

    Injunction.

          Because NorthStar does not fall within those exceptions, making the Second

    Injunction binding on NorthStar would deprive NorthStar of due process. NorthStar

    has the right to defend the underlying allegations and cannot be deprived of that right

    because the district court concluded that several factors could support a de facto

    merger ruling under a state’s law.

                                III.
          THE VISION TRANSACTION DID NOT SATISFY THE
          ELEMENTS OF A DE FACTO MERGER.

          For the reasons discussed above, de facto merger is not a permitted basis for

    subjecting a non-party to a federal injunction that was entered against another. In

    any event, no de facto merger occurred here.

          Initially, the district court did not discuss any of the factors it considered or

    what law it applied when it concluded that NorthStar and Vision de facto merged.



    Vision sales representatives carry particular identification and introduce themselves
    in a particular manner. See Vol 1 Doc 108-1.

                                              24
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 45 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 34 of 49


    See Second Injunction Order. To the extent the district court was relying on the

    vacated First Injunction Order, that was error.

          The First Injunction Order adopted the magistrate judge’s finding that, given

    Vision’s ongoing business of owning 1,500 customer accounts, “it is not in a position

    to completely dissolve at this stage.” Vol 3 Doc 146 at 10 n.8. The magistrate judge

    cited Bud Antle, Inc. v. Eastern Foods, Inc., 758 F.2d 1451 (11th Cir. 1985), to

    support its de facto merger finding, explaining that “[a]s the Eleventh Circuit has

    held, the dissolution element is satisfied if ‘[t]he seller corporation ceases its

    ordinary business operations, liquidates, and dissolves as soon as legally and

    practically possible.’” Vol 3 Doc 146 at 9. The magistrate judge, however, ignored

    the “liquidation” and “dissolution” requirements in Bud Antle and found only that

    Vision’s “primary business ceased.” Id. That was error.

          To be sure, the magistrate judge cited Amjad Munim, M.D., P.A. v. Adar, 648

    So.2d 145 (Fla. 4th DCA 1994). But the 4th DCA reversed the trial court in that

    case because the dissolution requirement had not been met:

          In the case before us, there is no record evidence to establish that
          Munim, P.A. was dissolved, although it had essentially ceased
          operations other than receiving accounts receivable. Therefore, the
          technical requirement of dissolution of the predecessor corporation was
          not established.

    648 So.2d at 154.     The 4th DCA ruled that mere cessation of operations is

    insufficient for a de facto merger. See id. Amjad Munim imposed successor liability



                                             25
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 46 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 35 of 49


    under a mere continuation standard, which was not at issue in the district court

    proceedings here and which this Court has recognized as a distinct theory. See Bud

    Antle, 758 F.2d at 1451.

          Because dissolution is a prerequisite for de facto merger, there was no de facto

    merger here. Thus, NorthStar cannot be enjoined on the basis of a de facto merger

    with Vision.

                             IV.
          THE DISTRICT COURT ERRED IN FINDING THAT
          NORTHSTAR HAD ACTUAL NOTICE OF THE SECOND
          INJUNCTION.

          ADT has the burden to prove that NorthStar had actual notice of the Second

    Injunction by clear and convincing evidence. Actual Notice Report at 8. In a

    contempt case, “clear and convincing evidence [i]s that weight of proof which

    produces in the mind of the trier of fact a firm belief or conviction as to the truth of

    the allegations sought to be established, evidence so clear, direct and weighty and

    convincing as to enable the fact finder to come to a clear conviction, without

    hesitancy, of the truth of the precise facts’ of the case.” Travelhost, Inc. v. Blandford,

    68 F.3d 958 (5th Cir. 1995) (citation and internal quotations omitted).

          A.       The district court did not apply the correct law.

          A court can “make a finding of civil contempt – that is, willful disregard of

    the authority of [the] Court – only upon a showing that the alleged contempt is clear

    and convincing” and the moving party must establish, inter alia, that the order

                                               26
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 47 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 36 of 49


    violated was “clear and unambiguous.” Ga. Power Co. v. NLRB, 484 F.3d 1288,

    1291 (11th Cir. 2007) (emphasis in original). “A corollary of the requirement that

    orders enforceable through the contempt power be clear and unambiguous is that

    those who would suffer penalties for disobedience must be aware not merely of an

    order’s existence, but also of the fact that the order is directed at them.” Project

    B.A.S.I.C. v. Kemp, 947 F.2d 11, 17 (1st Cir. 1991) (emphasis added).

          The First Circuit explained:

          This tenet has not been stated frequently. Withal, the relative rarity of
          articulation testifies more to the sheer obviousness of the principle, cf.,
          e.g., M. de Cervantes, Don Quixote de la Mancha, Pt. III, bk. 10 (1615)
          (“Forewarned, forearmed.”), than to doubts about its legitimacy. We
          think it is beyond serious question that, as a necessary prelude to a
          finding of contempt, the putative contemnor should have reasonably
          definite advance notice that a court order applies to it.

                                             ***

          For a party to be held in contempt, it must have violated a clear and
          unambiguous order that left no reasonable doubt as to what behavior
          was expected and who was expected to behave in the indicated
          fashion.

    Id. (emphasis added). “A court order, then, must not only be specific about what is

    to be done or avoided, but can only compel action from those who have adequate

    notice that they are within the order’s ambit.” Id. A court must “construe any

    ambiguities or uncertainties in such a court order in a light favorable to the person

    charged with contempt.” Ga. Power Co., 484 F.3d at 1291.




                                              27
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 48 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 37 of 49


          The district court acknowledged Project B.A.S.I.C. as the governing legal

    standard (Actual Notice Report at 16), but did not apply it. The district court did not

    distinguish between knowledge of the Second Injunction and “reasonably definite

    advance notice that [the injunction] applie[d]” to NorthStar.

          There is no evidence that NorthStar even contemplated that it would be subject

    to an injunction against Vision, let alone had “reasonably definite advance notice”

    of its application to NorthStar.     The district court found that NorthStar was

    “deliberate[ly] ignorant” by choosing not to “delve into the specifics of the

    injunction.” Actual Notice Report at 22-23. That conclusion is contrary to the fact

    that NorthStar did not know or even consider that it could be bound. NorthStar

    directors Watts and Christensen explained that because NorthStar was only

    purchasing assets from Vision, NorthStar’s review of Vision’s litigation was just to

    ensure that any Vision employees who engaged in bad practices would not do the

    same at NorthStar if NorthStar hired them. Vol 4 Doc 416-2 at 30:7-22; Vol 4 Doc

    416-3 at 37:6-20; 61:7-21. If NorthStar had no idea the injunction might apply to it,

    NorthStar had no reason to engage in more due diligence than it did.

          Throughout the district court proceedings, ADT never cited a case in which a

    federal court held a non-party subject to an injunction because the non-party

    purchased specific assets from the enjoined party, absent a close relationship

    between those entities prior to the transaction. NorthStar is aware of no such case.



                                              28
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 49 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 38 of 49


          B.     NorthStar’s awareness of the First Injunction is not actual notice
                 of the Second Injunction.
          The settlement agreement between Vision and ADT provides that the parties

    were “replacing [the First Injunction] with the [the Second Injunction].” Vol 1 Doc

    108-5 at 2 ¶ 1 (emphasis added). Only the Second Injunction is at issue in these

    proceedings. See Vol 1 Doc 108.

          Yet ADT did not offer evidence that NorthStar even knew the Second

    Injunction existed, and the district court did not cite any. Instead, the district court

    concluded that NorthStar had actual notice of the December 2014 Second Injunction

    because it only “slightly revised” the First Injunction. Actual Notice Report at 18.

    That is, the district court ruled that an alleged contemnor’s awareness of a first order

    is actual notice of a second order if the orders are similar enough.

          NorthStar is not aware of any case that states such a proposition and the

    district court cited none. There could be no definable standard for determining how

    much similarity is enough. And regardless of how similar two orders are, knowledge

    of anything other than the order at issue would at most be constructive, not actual,

    notice. There is also no evidence that anyone at NorthStar knew how similar or

    dissimilar the two injunctions were because there is no evidence that anyone at

    NorthStar knew that the Second Injunction had been entered.

          Reliance Insurance Company v. Mast Construction Company, 159 F.3d 1311

    (10th Cir. 1998), is instructive. The plaintiff sought contempt damages against a


                                              29
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 50 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 39 of 49


    non-party bank for violating a restraining order against an account-holder by

    allowing him to make withdrawals. The TRO was delivered to the bank on October

    19. Id. at 1313. The TRO was amended on October 21. Id. at 1314. The plaintiff

    claimed that it attempted to hand deliver the amended TRO to the bank on October

    21, but the bank refused service and directed that service be made at its central office.

    Id. There was a dispute regarding whether service was made at the central office on

    October 24 or some time between October 28-31. Id. The bank allowed the enjoined

    account-holder to liquidate several accounts on October 25 and 26 in violation of the

    TRO, and the plaintiff therefore sought civil contempt damages against the bank.

    The district court rejected as a matter of law the plaintiff’s argument that the bank

    had actual notice of the Second TRO because it knew that the First TRO had been

    amended. The Tenth Circuit affirmed that ruling (though remanded because of the

    dispute over when the bank received the Second TRO). Id. at 1318. Similarly, that

    NorthStar may have generally known of the First Injunction does not establish that

    NorthStar had actual notice of the Second Injunction.




                                               30
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 51 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 40 of 49


          C.     Even if knowledge of the First Injunction were knowledge of the
                 Second Injunction, NorthStar did not have actual notice.

                 1.    ADT did not prove that Wiesenfeld had knowledge, and his
                       knowledge could not be imputed anyway.

                       a.     There is no evidence of Wiesenfeld’s knowledge.
          The district court concluded that former Security Networks CFO and eventual

    NorthStar director Wiesenfeld had actual notice of the First Injunction because he

    was copied on an email in September 2013 that included “a draft of the injunction.”

    Actual Notice Report at 19. NorthStar objected to the admission of the email. The

    district court erred in admitting and relying on it because there was no evidence

    Wiesenfeld ever saw, let alone considered, the email.

                 b.    Under Utah law, Wiesenfeld’s 2013 knowledge cannot later
                       be imputed to NorthStar.
          Even if Wiesenfeld had actual notice of the First Injunction, his knowledge

    cannot be imputed to NorthStar. Because NorthStar is a Utah limited liability

    company, Utah law governs this issue. Fla. Stat. § 605.0901 (2018).

          Under Utah law, NorthStar cannot be charged with knowledge that

    Wiesenfeld acquired prior to joining NorthStar where such knowledge was not

    communicated to NorthStar. See Ind. Oil & Gas Co. v. Shelton, 79 Utah 384, 6 P.2d

    1027, 1031 (Utah 1932) (“[A] a principal is not affected with knowledge which the

    agent acquires while not acting in the course of his employment, or which relates to

    matters not within the scope of his authority, unless the agent actually communicates


                                             31
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 52 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 41 of 49


    his information to the principal.”) (emphasis added).         Wiesenfeld worked for

    Security Networks at the time of the email and was not yet a NorthStar director. He

    never discussed the injunction with anyone at NorthStar when he joined its board in

    November 2014.       Vol 3 Doc 415-13 ¶¶ 9-11.         Under Shelton, his purported

    knowledge is not imputed.

          The district court declined to apply Shelton because it “is not precedent in this

    District and was decided over 80 years ago.” Actual Notice Report at 21 n16.

    Florida law dictates that Utah law governs the question of imputation of

    Wiesenfeld’s knowledge. Fla. Stat. § 605.0901 (2018). That Shelton was decided

    over 80 years ago should not matter – it is a binding decision of the Utah Supreme

    Court that has not been overturned.

                 2.     The K&L Gates memo does not create actual notice.

          The district court also found that NorthStar had actual notice based on the so-

    called “K&L Gates memo.” Report at 19-20. ADT submitted into evidence the

    December 30, 2014 memo from NorthStar and Goldman Sachs’ counsel in the

    Vision transaction. The 26-page memo contains two paragraphs regarding the two

    ADT-Vision lawsuits. Vol 3 Doc 415-7. NorthStar produced those paragraphs, but

    redacted the balance, which relates to other issues, based on attorney-client privilege.

    Neither Goldman Sachs nor NorthStar sought a legal opinion regarding whether

    NorthStar would be bound by either injunction entered against Vision. Vol 5 Doc


                                              32
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 53 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 42 of 49


    416-2 at 79:15-80:12. The first paragraph summarizes ADT’s allegations in the First

    Lawsuit. There is one sentence about the First Injunction, stating that it requires

    “Vision to identify its agents to consumers and to cease making false claims about

    ADT.” Id. The second paragraph discusses ADT’s allegations in the Second

    Lawsuit and notes that Vision is agreeing to “a modification to the prior injunction

    prohibiting Vision Security from engaging in certain training and other practices.”

    Id.

          Even if ADT disputes that the Vision transaction was just an asset purchase,

    the evidence showed that NorthStar viewed it as just an asset purchase and there was

    no evidence that anyone at NorthStar read the K&L Gates memo. See Vol 5 Doc

    416-2 at 62:15-19; 63:3-5; Vol 5 Doc 416-3 at 55:16-20. The memo’s broad

    descriptions of the injunctions are not sufficient to establish actual notice. Vuitton

    et Fils S.A. v. Carousel Handbags, 592 F.2d 126 (2d Cir. 1979), a case on which

    ADT relied in the district court [Vol 6 Doc 421 at 11-12], confirms that a contemnor

    must have more than a mere awareness of an injunction under Rule 65. In Vuitton,

    the district court entered an injunction prohibiting Carousel from selling counterfeit

    bags. 592 F.2d at 128. Vuitton later discovered that the owner of Carousel was

    selling bags through another entity, Mirage, he owned with two others. Id. Vuitton

    filed a contempt motion against all three individuals, which the district court denied

    because all three individuals denied that they had been personally served with the



                                             33
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 54 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 43 of 49


    injunction. Id.   The Second Circuit reversed and remanded, with the following

    instructions:

          Should Vuitton establish that the Mirage sale violated the terms of the
          decree, and that, with respect to any of the defendants, (1) he had actual
          knowledge of the terms of the injunction, and (2) he was acting in
          concert with Carousel, the judge will consider whether plaintiff has not
          earned the right to an order in civil contempt and an award of proven
          damages.

    Id. at 129 (emphasis added).     The court further explained that “[s]o long as the

    defendants knew the court was enjoining them and were cognizant of the terms of

    the injunction, they are responsible for the consequences.” Id. at n.3 (emphasis

    added).

          Moreover, general knowledge of the litigation between Vision and ADT was

    not actual notice. See Eli Lilly & Co. v. Premo Pharmaceutical Laboratories, 1987

    WL 123998 (D.N.J. Mar. 27, 1987). In Premo, the district court had entered an

    injunction pertaining to two patents, and the plaintiff filed a contempt motion against

    a company that purchased assets from the enjoined entity. Id. at *2. Although the

    purchaser knew of litigation concerning the assets, the court ruled that general

    knowledge of litigation did not impose a duty on the purchaser to investigate and

    learn about the injunction. Id. at *3-4 (explaining that “a person cannot be held in

    contempt unless he had notice of the injunction,” and that “[w]hether ‘constructive




                                              34
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 55 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 44 of 49


    knowledge’ is a sufficient basis for holding a person in contempt is, at best,

    questionable.”) (alteration in original; citation omitted).8

          The K&L Gates memo did not address that any injunction from the First

    Lawsuit would remain in effect, nor did it address most of the specific terms of the

    injunctions. The memo did not create actual notice.

                              V.
              EVEN IF NORTHSTAR IS A SUCCESSOR TO VISION,
              NORTHSTAR DID NOT SUCCEED TO THE SUBJECT
              MATTER OF THE AMENDED INJUNCTION.

          ADT conceded in the district court that a non-party can be bound only if it

    “succeeded in interest to the subject matter of the prior decree.” Vol 3 Doc 143 at

    16. The Second Injunction addresses Vision’s (and pending the outcome of this

    appeal, NorthStar’s) sales practices going forward, not Vision’s existing assets. Yet

    NorthStar bought only existing assets.

          The district court correctly found that NorthStar did not succeed to Vision’s

    sales force, noting that “NorthStar’s sales tactics were clearly established prior to,

          8
             The Eli Lilly court noted that the purchaser could be held in contempt for
    actions occurring after receiving notice of the order in the contempt proceedings.
    1987 WL 123998, at *4. The same logic could not apply here. The purchaser in Eli
    Lilly bought specific property (patents) that were subject to prior orders. The
    Supreme Court has recognized that a non-party who succeeds to specific property
    will be subject to a prior judgment pertaining to that property. See Taylor v. Sturgell,
    553 U.S. 880, 893-94 (2008). NorthStar bought customer accounts, and if those
    accounts were governed by the Second Injunction, NorthStar would likely be
    required to comply with those provisions. The Second Injunction, however, governs
    only Vision’s sales practices, and NorthStar did not buy those.


                                               35
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 56 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 45 of 49


    and independent of, NorthStar’s relationship with Vision.” Vol 7 Doc 439 at 7 n.5.

    ADT alleged that NorthStar was engaging in the allegedly deceptive sales practices

    at issue below in 2014, well before the Vision transaction. Vol 1 Doc 108 at 5 n.1.

    Because NorthStar did not “succeed” to Vision’s sales force, even if NorthStar

    bought other assets from Vision, it cannot be enjoined by an injunction relating to

    Vision’s sales force. See Howard Johnson Co. v. Detroit Local Joint Exec. Bd., 417

    U.S. 249, 264 n.9 (1974) (holding that a successor who purchased some assets and

    hired some employees was not bound by collective-bargaining agreements signed

    by predecessor, noting that one may be “a successor for some purposes and not for

    others.”).

                                      CONCLUSION

          The district court correctly accepted that NorthStar is not in “privity” or

    “legally identified” with Vision. That means that NorthStar did not have its day in

    court, and therefore cannot be bound by the Second Injunction. Due process requires

    that NorthStar be entitled to defend itself in a lawsuit to which it is a party. The

    district court’s acceptance of the recommendation that a de facto merger occurred

    and is sufficient to bind NorthStar to the Second Injunction was incorrect. A de

    facto merger is not a recognized basis for binding a non-party to an injunction.

    NorthStar believes that this Court already decided these issues in its favor. Further,

    NorthStar asks this Court to rule that no de facto merger occurred between NorthStar



                                             36
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 57 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 46 of 49


    and Vision because Vision has not been dissolved and there is no continuity between

    Vision and NorthStar. Finally, as a matter of law, NorthStar did not have actual

    notice of the Second Injunction where there was no evidence that NorthStar ever

    even saw it, let alone had “reasonably definite advance notice” that NorthStar was

    bound by that injunction. NorthStar therefore requests reversal of the Actual Order,

    as it was erroneous as a matter of law.

               CERTIFICATE OF COMPLIANCE WITH RULE 32(a)

          I hereby certify this Initial Brief complies with the type-volume limitations of

    Fed.R.App.P. 32(a)(7)(B) because this Brief contains 10,161 words, excluding the

    parts of the brief exempted by Fed.R.App.P. 32(a)(7)(B)(iii).

          I hereby certify this Initial Brief complies with the typeface requirements of

    Fed.R.App.P. 32(a)(5) and the type style requirements of Fed.R.App.P. 32(a)(6)

    because this Brief has been prepared in a proportionally spaced typeface using

    Microsoft Word 2010 in 14 point font and Times New Roman theme.


    /s/ Matthew R. Chait                           /s/ Bruce S. Rogow
    MATTHEW R. CHAIT                               BRUCE S. ROGOW
    FL Bar No. 17657                               FL Bar No. 067999
    ERIC C. CHRISTU                                TARA A. CAMPION
    FL Bar No. 434647                              FL Bar No. 090944
    JONATHAN P. HART                               BRUCE S. ROGOW, P.A.
    FL Bar No. 55982                               100 N.E. 3rd Avenue, Suite 1000
    SHUTTS & BOWEN LLP                             Ft. Lauderdale, FL 33301
    525 Okeechobee Boulevard, Suite 1100           Telephone: (954) 767-8909
    West Palm Beach, FL 33401
    Telephone: (561) 835-8500

                                              37
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 58 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 47 of 49




                              CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on May 13, 2019, I electronically filed the

    foregoing Appellant’s Initial Brief with the Clerk of Court using CM/ECF. I also

    certify that the foregoing Appellant’s Initial Brief is being served on this day on all

    counsel of record identified on Service List below via transmission of Notices of

    Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Notices of

    Filing.




                                              38
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 59 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 48 of 49


                                SERVICE LIST
                     ADT LLC v. NorthStar Alarm Services, LLC
                                    19-10525

    Counsel for ADT LLC                        Counsel for Security Networks, LLC

    C. SANDERS MCNEW                           SCOTT W. ATHERTON
    MCNEW P.A.                                 HARRIS SETH NIZEL
    2385 NW Executive Center Drive             ATHERTON LAW GROUP, P.A.
    Suite 100                                  224 Datura Street, Suite 815
    Boca Raton, FL 33431                       West Palm Beach, FL 33401
    Tel: (561) 299-0257                        Tel: (561) 293-2530
    Fax: (561) 299-3705                        Fax: (561) 293-2593
    mcnew@mcnew.net                            scott@athertonlg.com
                                               harris@athertonlg.com

    Counsel for Vision Security, LLC           Counsel for Vision Security, LLC
    and Robert Harris                          and Robert Harris

    JOHN M. O’BRYAN                            PETER MARTIN BERNHARDT
    MEGHAN E. TEPAS                            COURTNEY G. TITO
    TERRANCE J. SHEAHAN                        MCDONALD HOPKINS LLC
    FREEBORN & PETERS, LLP                     505 South Flagler Drive , Suite 300
    311 South Wacker Drive, Suite 3000         West Palm Beach, FL 33401
    Chicago, IL 60660                          Tel: (561) 472-2121
    Tel: (312) 360-6580                        Fax: (561) 472-2122
    Fax: (312) 360-6520                        pbernhardt@mcdonaldhopkins.com
    jobryan@freeborn.com                       ctito@mcdonaldhopkins.com
    mboyer@freeborn.com                        jlesson@mcdonaldhopkins.com
    mtepas@freeborn.com                        ltimoteo@mcdonaldhopkins.com
    tsheahan@freeborn.com                      wpbpleadings@mcdonaldhopkins.com

    Admitted Pro Hac Vice in District Court




                                          39
Case 9:12-cv-81120-WPD Document 462 Entered on FLSD Docket 05/13/2019 Page 60 of 60
                 Case: 19-10525 Date Filed: 05/13/2019 Page: 49 of 49


     Counsel for Vision Security, LLC

     SONNY J. OLSEN
     AXIOM LEGAL
     730 South Sleepy Ridge Drive
     Suite 211
     Orem, UT 84653
     Tel: (801) 960-3695
     sonny@axiom-legal.com

     Admitted Pro Hac Vice in District Court

                                                /s/ Matthew R. Chait
                                                Counsel




    WPBDOCS 9960084 7                      40
